Case 2:17-cv-04679-DRH-AYS Document 42 Filed 10/30/18 Page 1 of 2 PageID #: 229



  HOLLAND & KNIGHT LLP
  31 West 52nd Street
  New York, New York 10019
  (212) 513-3200
  Sheila (Qian) Shen
  Attorneys for Defendant PayPal, Inc.

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ X
  KARINA BIBICHEFF,

                            Plaintiff,
                                                                   NOTICE OF APPEARANCE
                   -against-
                                                                   Case No.: 2:17-cv-4679-DRH-AYS
  CHASE BANK USA, N.A. and
  PAYPAL, INC.,

                            Defendants.

  ------------------------------------------------------------ X

         PLEASE TAKE NOTICE that Sheila (Qian) Shen of Holland & Knight LLP hereby
 appears on behalf of defendant PayPal Inc. in the above-captioned action and respectfully requests
 that she be electronically served (at her e-mail address listed below) with a copy of all future
 submissions to the Court.


 Dated: October 30, 2018                                      /s Qian Shen
        New York, NY                                          Sheila (Qian) Shen
                                                              HOLLAND & KNIGHT LLP
                                                              31 West 52nd Street
                                                              New York, NY 10019
                                                              qian.shen@hklaw.com
                                                              Tel: (212) 513-3200
                                                              Fax: (212) 385-9010
Case 2:17-cv-04679-DRH-AYS Document 42 Filed 10/30/18 Page 2 of 2 PageID #: 230



                                 CERTIFICATE OF SERVICE


         I hereby certify that, on this 30th day of October 2018, a copy of the foregoing was

 served via ECF on counsel for all parties of record:


         Oren Giskan ogiskan@gslawny.com
         Aliaksandra Ramanenka aramanenka@gslawny.com
         Andrew Soukup asoukup@cov.com
         Kathryn Cahoy kcahoy@cov.com
                                                   /s Qian Shen
                                                   Sheila (Qian) Shen




                                                  2
 #61492778_v1
